DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer filed 12/15/2021 has been approved.

This application is in condition for allowance except for the following matters :
	As per claim 30, claim 30 is a “Non-transitory computer-readable media” claim which improperly depends on system claim 1.
	The applicant is also advised to provide the status of the related patents and patent applications before paragraph [0001] of the instant specification. 

	Applicant is requested to correct these deficiencies.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935, C.D. 11,453 O.G. 213.	
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 
     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 5, 2022